Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Fieldman (2003/0094796) and Calson (2015/0225976).
Grainer shows;
17.   An inflatable evacuation slide for evacuating people from a first structure to a second structure, the slide comprising:
      at least three longitudinal beams, including two lateral lower beams (30) and an upper beam (40), spaced apart transversally over their length and substantially 
      a plurality of inflatable lateral panels (20) connected to said upper beam and to said lateral lower beams.
     The claimed difference being the inflatable longitudinal tube comprises a braid tube; and the inflatable lateral panels comprise drop stitch material.
       Fieldman teaches an inflatable tube (50) constructed of an inflatable bladder (150) within a braid tube (142) to restrain the elongation of the tube when inflated to allow for a strong taut inflated tube, and includes at least one longitudinally extending element for constraining the maximum longitudinal extension (prevent longitudinal extension) of the braid tube (see paragraph (0030), also braids inherently includes longitudinal extending elements).
       Carlson teaches of using drop stitch material for inflatable panels (60 and 12), and further to form a rigid structure.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to 
18.   The slide of claim 17, wherein the braid tube is formed of a plurality of substantially inelastic fibres (see paragraph (0030).
27.  The slide of claim 17, wherein the inflatable longitudinal tubes comprise an inflatable bladder (note the teaching of Fieldman (140)), the volume of which is constrained by the braid tube.
29.  The slide of claim 17, wherein each beam comprises at least two inflatable longitudinal tubes (40-40; 30-30), said tubes connected side by side, and adjacent along their length.
        Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Fieldman (2003/0094796) and Calson (2015/0225976), as applied to claim 17 above, and further in view of Stefenson (WO 95/15787).
      Stefenson shows inflatable longitudinal tubes (13) of a beam coupled together by a sleeve (14) so the tubes cannot be displaced with relation to each other, 
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tubes of Grainger with a sleeve, as taught by Stefenson, since it would have provided the predictable results of keeping the tubes from being displaced with relation to each other.
23.   The slide of claim 17, wherein the inflatable longitudinal tubes of each beam are coupled together by a sleeve.
28.  The slide of claim 17, wherein the braid tube is contained in a sleeve suitable for being adhesively connected to the inflatable lateral panels.
      Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Fieldman (2003/0094796) and Calson (2015/0225976), as applied to claim 17 above, and further in view of Wagner (4,607,655).
Wagner shows a floor (112) comprising plurality of inflatable floor panels (at 72).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainger for his floor to comprise a plurality of inflatable floor panels, as taught by Wagner, since it would have provided the predictable results of making the floor to withstand considerable stress before deforming.
24.   The slide of claim 17, further comprising a plurality of inflatable floor panels connected to said lateral lower beams.
       Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Fieldman (2003/0094796) and Calson (2015/0225976) and Wagner (4,607,655), as applied to claim 24 above, and further in view of Calson (2015/0225976).
Calson (para. 0018) further teaches an inflatable floor panel comprise drop stitch material.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainger for the floor panels to comprise drop stitch material, as taught by Carlson, since it would have provided the predictable results of enabling a rigid floor structure.
25.   The slide of claim 24, wherein the inflatable floor panels comprise drop stitch material.
       Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Fieldman (2003/0094796) and Calson (2015/0225976), as applied to claim 17 above, and further in view of Holcombe (3,470991).
      Holcombe (Fig.4) shows a flexible chute for supporting people during their evacuation via a slide, said chute including a floor part (at 24) with at least one 
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the floor part of Grainger with at least one partitioning wall extending, as taught by Holcombe, since it would have provided the predictable results of defining at least two slide paths for the people during evacuation.
26.  The slide of claim 17, further comprising a flexible chute for supporting people during their evacuation via the slide, said chute including a floor part extending between said two lateral lower beams and at least one partitioning wall extending between the floor part and the upper beam for defining at least two slide paths for the people during evacuation.
s 17, 18 and 20-22, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2).
Grainer shows;
17.   An inflatable evacuation slide for evacuating people from a first structure to a second structure, the slide comprising:
      at least three longitudinal beams, including two lateral lower beams (30) and an upper beam (40), spaced apart transversally over their length and substantially parallel to each other in the inflated state, each beam comprising at least one inflatable longitudinal tube; and
      a plurality of inflatable lateral panels (20) connected to said upper beam and to said lateral lower beams.
     The claimed difference being the inflatable longitudinal tube comprises a braid tube; and the inflatable lateral panels comprise drop stitch material.
     Caruso teaches a tube (10) comprising an inflatable bladder (16) with a superior strength fabric casing (14) to restrain the elongation of the tube when inflated to allow for a strong taut inflated tube, and includes at least one longitudinally extending element for constraining the maximum longitudinal extension and further teaches metal end plates (12) and clamping mechanism (26) for closing an end of the tube, as set forth in claims 20-22.

        Gordon teaches the use of a braded material (11) as a casing of a bladder (10) to provide significant strength. 
          All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substitute one known equivalent element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainger for his inflatable tube to comprise an inflatable tube with superior strength fabric casing, as taught by Caruso, and to further seal the end of the tube by a plate and clamping mechanism, as set forth in claims 20-22, to enable an inflated longitudinal strong tube, and for his panel to comprise drop stitch material, as taught by Carlson, since it would have provided the predictable results of enabling a rigid structure, and to have substituted a braded superior strength casing material, as taught by Gordon, for the woven superior strength casing material, as 
18.   The slide of claim 17, wherein the braid tube is formed of a plurality of substantially inelastic fibres.
20.   The slide of claim 17, wherein each of the inflatable longitudinal tubes include at least one end plate (12) positioned at an end of the tube.
22.   The slide of claim 20, wherein the end plates include a clamping mechanism (at 26) for clamping the braid tube of the inflatable longitudinal tubes thereto.
27.  The slide of claim 17, wherein the inflatable longitudinal tubes comprise an inflatable bladder (note the teaching of Caruso (16), the volume of which is constrained by the braid tube.
29.  The slide of claim 17, wherein each beam comprises at least two inflatable longitudinal tubes (40-40; 30-30), said tubes connected side by side, and adjacent along their length. 
      With respect to claim 21, Caruso does not discloses a specific material for his end caps (12), the examiner notes that such a selection of material would be an obvious design choice to anyone of ordinary skill in the art, and the selection of metal, for its known strength would have been obvious to anyone of ordinary skill in the art. 
2144.07   Art Recognized Suitability for an Intended Purpose [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

21.   The slide of claim 20, wherein the end plate comprises metal.
        Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2), as applied to claim 17 above, and further in view of Stefenson (WO 95/15787).
      Stefenson shows inflatable longitudinal tubes (13) of a beam coupled together by a sleeve (14) so the tubes cannot be displaced with relation to each other, wherein the sleeve is a fabric material which allows for adhesive connection, as set forth in claim 28.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the 
23.   The slide of claim 17, wherein the inflatable longitudinal tubes of each beam are coupled together by a sleeve.
28.  The slide of claim 17, wherein the braid tube is contained in a sleeve suitable for being adhesively connected to the inflatable lateral panels.
      Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2), as applied to claim 17 above, and further in view of Wagner (4,607,655).
      Wagner shows a floor (112) comprising plurality of inflatable floor panels (at 72).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the 
24.   The slide of claim 17, further comprising a plurality of inflatable floor panels connected to said lateral lower beams.
       Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2) and Wagner (4,607,655), as applied to claim 24 above, and further in view of Calson (2015/0225976).
      Calson (para. 0018) further teaches an inflatable floor panel comprise drop stitch material.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
25.   The slide of claim 24, wherein the inflatable floor panels comprise drop stitch material.
       Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2), as applied to claim 17 above, and further in view of Holcombe (3,470,991).
      Holcombe (Fig.4) shows a flexible chute for supporting people during their evacuation via a slide, said chute including a floor part (at 24) with at least one partitioning wall (26) for defining at least two slide paths for the people during evacuation.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
26.  The slide of claim 17, further comprising a flexible chute for supporting people during their evacuation via the slide, said chute including a floor part extending between said two lateral lower beams and at least one partitioning wall extending between the floor part and the upper beam for defining at least two slide paths for the people during evacuation.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Calson (2015/0225976) and Gordon (WO 2008/104748 A2), as applied above, and further in view of either Oono (2019/0203740) or Skyba (4,754,531).
      Grainer shows;
30.  An inflatable evacuation slide for evacuating people from a first structure to a second structure, the slide comprising:
      at least three longitudinal beams, including two lateral lower beams (30) and an upper beam (40), spaced apart transversally over their length and substantially 
     a plurality of inflatable lateral panels (20) connected to said upper beam and to said lateral lower beams.
     The claimed difference being the inflatable lateral panels comprise drop stitch material, and wherein the inflatable longitudinal tube includes: an inflatable bladder, a braid tube including at least one longitudinally extending element for constraining the maximum longitudinal extension of the braid tube and wherein the braid tube is further configured to radially constrain the volume of the bladder, and
at least one generally circular end plate mounted transversely for closing an end of
the tube, wherein the at least one end plate includes a clamping mechanism for clamping the braid tube thereto, the clamping mechanism including a clamp ring around which the braid tube is wrapped for securing the braid tube to the end plate.
    Carlson teaches of using drop stitch material for inflatable panels (60 and 12) to form a rigid structure.
     Caruso teaches a tube (10) comprising an inflatable bladder (16) with a superior strength fabric casing (14) to restrain the elongation of the tube when inflated to allow for a strong taut inflated tube, and includes at least one longitudinally extending element for constraining the maximum longitudinal 
Gordon teaches the use of a braded material (11) as a casing of a bladder (10) to provide significant strength. 
     Oono shows a clamping mechanism including a clamp ring (220) around which a braded tube (120) is wrapped for securing the braid tube to an end seal (210).
     Skyba of using clamping mechanism including a clamp ring (19’) around which a tube (29) is wrapped (see 21, Fig.3) for securing the tube to an end piece (37).
          All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substitute one known equivalent element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainger for his inflatable tube to comprise an inflatable tube with superior strength fabric casing, as taught by Caruso, and to further seal the end of the tube by a plate to enable an inflated longitudinal strong tube, and for his panel to comprise drop stitch material, as taught by Carlson, since it would have provided .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Gordon (WO 2008/104748 A2), and either Oono (2019/0203740) or Skyba (4,754,531).
      Grainer shows;
31.  An inflatable evacuation slide for evacuating people from a first structure to a second structure, the slide comprising:
      at least three longitudinal beams, including two lateral lower beams (30) and an upper beam (40), spaced apart transversally over their length and substantially parallel to each other in the inflated state, each beam comprising at least one inflatable longitudinal tube of generally transverse circular cross-section; and

     The claimed difference being the inflatable longitudinal tube includes; an inflatable bladder, a braid tube including at least one longitudinally extending element for constraining the maximum longitudinal extension of the braid tube and wherein the braid tube is further configured to radially constrain the volume of the bladder, and at least one generally circular end plate mounted transversely for closing an end of the tube, wherein the at least one end plate includes a clamping mechanism for clamping the braid tube thereto, the clamping mechanism including a clamp ring around which the braid tube is wrapped for securing the braid tube to the end plate.
        Caruso teaches a tube (10) comprising an inflatable bladder (16) with a superior strength fabric casing (14) to restrain the elongation of the tube when inflated to allow for a strong taut inflated tube, and includes at least one longitudinally extending element for constraining the maximum longitudinal extension and further teaches metal end plates (12) and clamping mechanism (26) for closing an end of the tube.
        Gordon teaches the use of a braded material (11) as a casing of a bladder (10) to provide significant strength. 

     Skyba of using clamping mechanism including a clamp ring (19’) around which a tube (29) is wrapped (see 21, Fig.3) for securing the tube to an end piece (37) including two spacers having a recess.
          All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substitute one known equivalent element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainger for his inflatable tube to comprise an inflatable tube with superior strength fabric casing, as taught by Caruso, and to further seal the end of the tube by a plate to enable an inflated longitudinal strong tube, since it would have provided the predictable results of enabling a rigid structure, and to have substituted a braided superior strength casing material, as taught by Gordon, for the woven superior strength casing material, as taught by Caruso, by the substituted .
    Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainer (2014/0196986) in view of Caruso (5,546,707), Gordon (WO 2008/104748 A2), as applied to claim 31 above, and further in view of Selby (2011/0017215).
   Selby teaches two spacers (24, 26) having recesses therein for receiving the clamp ring (25) around which a braid tube (13) is attached, as set forth in claim 32, and an end plate (16, 15) includes a recess (23) for receiving the two spacers and the clamp ring, as set forth in claim 33.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results 
32.   The slide of claim 31, including two spacers having recesses therein for receiving the clamp ring and the braid tube and for clamping the clamp ring and the braid tube between the spacers.
33.   The slide of claim 32, wherein the end plate includes a recess for receiving the two spacers and the clamp ring.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clamp ring around which the braid tube is wrapped”, as set forth in claims 30-33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
      Applicant’s arguments with respect to claim(s) 17, 18 and 20-33 have been considered but are moot because the new ground of rejection does not rely on application and/or combination of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
       Applicant argued that;
Feldman braid tube maximum longitudinal extension is not constrained.
 The examiner disagrees; 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634